(lfilr ski

In the United States Court of Federal Claims

No. 15-10260
(Filed December 16, 2016)
NOT FOR PUBLICATION F| LED
DEC152015
1'€1'€*.'€***9¢‘).'*1'€***
* U.S.COURT OF
.k FEDEF{AL CLA|N|S
JERMAINE A. HARRIS, "'
if
Plaintiff, "'"
v. *
°k
THE UNITED STATES, "‘
?'€
Defendant. "‘
‘a'€
‘ki'*':'¢‘k*?'r'k‘.*:%"k‘k?'r**%'€'k?¥'
ORDER

On October 31, 2016, this court dismissed pro Se plaintiff Jermaine A.
Harris’s complaint for lack of subject-matter jurisdiction On November 28, 2016,
plaintiff filed a motion for rehearing, which the Court construes as a motion for
reconsideration of the earlier decision, under Rule 59 of the Rules of the United
States Court of Federal Claims. Pl.’s Mot. for Rehearing (Pl.’s Mot.). In that
motion, plaintiff maintains that the Court misunderstood certain authorities and
that the court does in fact have jurisdiction over his complaint Id. at 1. But Mr.
Harris is the one Who fails to understand the relevant law. As Was previously
explained, Congress has not given our court the power to hear cases complaining
about the actions of state and local officials (0r, even if plaintiff is correct in his
claims, of private parties).

Plaintiff’s arguments are difficult to discern, and a careful review of his
motion discloses two sources of his substantive rights Article Vl of the U.S.
Constitution and a purported "commercial contract” between the United States and
the State of Florida. Pl.’s Mot. at 7_9. As this court has previously held, Article VI
is not money-mandating See Marshczll v. United States, 2010 WL 125978, at *3
(Fed. Cl. Jan. 14, 2010). Plaintiff’s theory concerning a contract between the United
States and the State of Florida Would likewise not support jurisdiction because Mr.
Harris cannot claim to be a party to such a contract. The Court previously

 

explained the flaw in Mr. Harris’s attempt to base jurisdiction in this court on
disputes between the United States and third parties See Ho,rris v. United States,
2016 WL 6427661, at ‘“'4 (Fed. Cl. Oct. 31, 2016) (eXplaining why Mr. Harris cannot
sue the United States in this court based on an alleged fraud committed against the
United States by purported agents of the State of Florida). Plaintiff also suggests
he has been denied equal protection of the laWs. See Pl.’s Mot. at 7. Our court,
however, does not have jurisdiction over claims founded upon the equal protection
component of the Fifth Amendment. See Smilth u. United States, 709 F.Bd 1114,
1116 (Fed. Cir. 2013). Plaintiff still has not established that any of his claims fall
Within our court’s subject-matter jurisdiction. Accordingly, his motion for

reconsideration is DENIED.
vi§;ojd: woLs}(i$
Ju

IT IS SO ORDERED.